KLIEBERT, Judge.
On January 15, 1985, by bill of information, defendant Donald R. Bain was charged with a violation of LSA-R.S. 14:62.2, to-wit: simple burglary of an inhabited dwelling. On March 25, 1985 the defendant appeared in open court and with the benefit of counsel entered a plea of guilty as charged. On May 3, 1985, after legal delays, the defendant was sentenced to a term of thirty (30) months at hard labor and was given credit for time served.
In examining a record for error patent, the record includes the caption, the time and place of holding court, the indictment or information and the endorsement thereon, the arraignment, the plea of the defendant, the bill of particulars, the verdict, and the judgment or sentence. State v. Jackson, 477 So.2d 796, (La.App. 5th Cir.1985); State v. Oliveaux, 312 So.2d 337 (La.1975). When the conviction results from a plea of guilty, the issue of whether or not the defendant was properly “Boykinized” under Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969) also constitutes a proper subject of inquiry in an error patent review. State v. Godejohn, 425 So.2d 750 (La.1983).
We have thoroughly inspected the record on appeal, including the “Boykinization” of the defendant. Our inspection did not reveal errors patent on the face of the record.
Accordingly, the defendant’s conviction and sentence are affirmed.
AFFIRMED.